Citation Nr: 0701013	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement a rating in excess of 10 percent for residuals of 
laceration of the right forearm with muscle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to October 1977.  This matter is before the 
Board of Veterans? Appeals (Board) on appeal from a July 2003 
rating decision by the Department of Veterans Affairs (VA) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement a rating in excess of 10 percent for residuals of 
laceration of the right forearm with muscle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to October 1977.  This matter is before the 
Board of Veterans? Appeals (Board) on appeal from a July 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

The veteran's residuals of right (major) forearm laceration 
result in no more than moderate Muscle Group (MG) VII injury 
characterized by slight limitation of motion and strength of 
the wrist and forearm; the residual scar is not painful, 
unstable, or irregular, and causes no limitation of motion or 
function; it is deep, but is no more than 5.25 square inches 
in area.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of laceration 
of the right forearm with muscle involvement is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.56, 4.73, Diagnostic Code (Code) 
5307; 4.118, Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A June 2003 letter that preceded the initial adjudication 
notified the veteran of the types of evidence and/or 
information necessary to substantiate his claim, and the 
duties of his and VA's in developing his claim, to include 
that it was his duty to ensure that any evidence that was not 
in possession of the federal government was received.  An 
October 2003 Statement of the Case (SOC) cited in full the 
provisions of 38 C.F.R. § 3.159(b).  A March 2006 letter 
properly provided notice on the effective date for the award 
of an increased rating.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  In April 2006, the veteran indicated 
that he had no additional information or evidence to submit.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
All available pertinent evidence identified by the veteran 
has been obtained.  He has been afforded VA examinations.  
VA's duty to assist is met.

II.  Factual Basis

The veteran's service medical records show that, on August 
25, 1977, he sustained a U-shaped knife laceration on the 
anterior right (major) forearm, 2 inches below the elbow and 
3-4 inches across the back of the arm.  The incision went 
through the deep fascia and into the forearm muscle.  The 
wound was sutured and a Penrose drain was inserted.  On 
August 27, 1977 full range of motion (ROM) of the elbow and 
wrist, an intact distal nerve, normal pulse and fine touch 
normal to wound edges were reported.  The Penrose drain was 
removed on August 30, 1977, and a pressure dressing was last 
applied on September 1, 1977.

VA scar examination in October 1993 showed a 9 cm. x. 8 cm. 
V-shaped scar over the extensor wad of the right upper 
extremity.  Examination showed a contracture in the extensor 
muscles of the wrist and forearm on dorsiflexion causing 
painful wrist dorsiflexion that affected the strength of the 
right forearm.

A July 1991 rating decision granted service connection for a 
right forearm scar, rated 0 percent under Code 7805 (for 
scar).  An October 1993 rating decision recognized there was 
also muscle injury involved, but continued the noncompensable 
rating (under Code 5307, for muscle injury).

The veteran filed a claim for an increased rating in May 
2003.

On VA examination in July 2003, the veteran claimed inability 
to work due to his right arm disability.  He reported he 
developed a tingling sensation in the dorsal aspect of the 
forearm over the last year.  Examination showed a 9.5 cm. 
transverse laceration over the radial aspect of the proximal 
forearm through the mobile wad that was approximately 6 cm. 
distal to the elbow crease.  There was evidence of fascial 
injury with some retraction and adherence to the scar.  The 
scar itself was nontender.  Ranges of wrist, elbow, and 
digits motion were within normal limits.  There was no 
evidence of muscle atrophy.  Tinel's sign around the scar was 
negative.  Sensory testing showed a glove-type diminished 
sensation from the laceration distally that did not follow a 
dermatomal or specific nerve pattern, including the posterior 
neurosis nerve branch of the radial nerve.  X-rays of the 
right forearm showed no abnormality.  The diagnoses were 
laceration of right forearm with fascial involvement, 
adherent scar of the right forearm, and nonspecific 
diminished sensation of the right arm.

In a statement received in November 2003, the veteran 
described loss of sensation and strength in the right arm 
causing an inability to use the arm for any prolonged period 
of time.

The veteran presented for VA emergency room treatment in 
January 2005 complaining of right forearm and hand 
numbness/tingling with sharp pain on the dorsal surface.  His 
symptoms had worsened over the last six months.  He denied 
weakness.  He reported that his arm occasionally flailed 
uncontrollably.  Examination showed a right forearm with 2+ 
radial pulse, capillary refill in one second, motor strength 
5/5 in all muscle groups, decreased sensation in all five 
fingertips and palm, and a 7 cm. scar of the right forearm.  
The impression was ? (questionable) neuropathy with sxs 
(symptoms) not correlating with radiculopathy.  

On VA examination in April 2005, the veteran described a 
sharp pain beginning at the elbow with radiation to the hand 
and wrist associated with numbness in the whole hand in the 
ulnar aspect of the wrist.  His symptoms of numbness, 
tingling, paresthesia and decreased right forearm muscle 
strength had progressed since 2002.  His activities were 
limited by fatigue causing difficulty with activities of 
daily living such as dressing and opening jars.  The symptoms 
were exacerbated with use of his hands, and he described 
moderate to severe functional impairment during flare-ups of 
disability that occurred at least three times per week and up 
to three times per day when more active.  He had nighttime 
awakening due to pain.  He shook his hands to alleviate 
numbness, but did not take any medication.  He had a history 
of right wrist fracture in 1985.  

Examination showed a scar 2.5 cm. distal to the elbow crease 
in the proximal forearm, 3.5 inches in length and 1.5 inches 
in width at the widest part of the scar.  The scar was deep, 
with soft tissue loss or damage 0.5 inches in length.  There 
was numbness in the area of the scar and 2 inches above the 
scar.  There was no pain in the scar.  There was no 
associated limitation of motion of function due to the scar.  
There was no evidence of tendon damage.  Muscle strength was 
4/5 in comparison to the left extremity.  There was no muscle 
herniation, or abnormality of bone or joint.  There was no 
swelling.  Right elbow range of motion was 0 to 145 degrees 
with pain in the lateral condyle area.  Forearm supination 
was limited due to pain from 0 to 80 degrees and pronation 
from 0 to 70 degrees.  The right wrist had 0 to 80 degrees 
flexion and 0 to 70 degrees extension, with radial deviation 
limited to 0 to 20 degrees, and ulnar deviation limited to 0 
to 30 degrees due to pain.  Sensory examination showed a non-
dermatomal glove-type pattern of decreased sensation in the 
dorsal aspect of the forearm and decreased sensation in the 
ulnar aspect of the right hand.  There was no evidence of 
muscle atrophy of the interosseous or forearm muscles.  The 
examiner concluded:

"Laceration of the right forearm with fascial 
involvement, and scar.  There is evidence of 
decreased sensation in the right forearm in a 
nonspecific pattern.  Decreased sensation and 
paresthesia of the right hand.  The patient is 
scheduled for an EMG which will be helpful to 
confirm a suspected ulnar entrapment on[sic] 
neuropathy.  If evidence of ulnar entrapment I 
would consider that this neuropathy is at least as 
likely as not with a 50/50 probability related to 
the service connected laceration of the forearm.  
Due to the patient being right hand dominant, and 
the lesion is in the right hand, it is less likely 
that he will be able to perform any physical 
employment.  I consider that his right forearm use 
may be additionally limited by fatigue and pain 
after repeated use.  The major functional impact is 
caused by the pain."

April 2005 X-rays of the right forearm showed no acute 
fracture, dislocation or significant soft tissue abnormality.

Subsequently, an April 2005 VA EMG/NCR consultation recorded 
the veteran's history of a progressive numbness of the right 
hand and forearm without weakness.  He had some numbness in 
his left hand (but not like his right).  The numbness 
worsened with hand/arm use.  He had a history of right 
forearm laceration in 1977, right wrist fracture in 1984, and 
left wrist fracture in 1997.  He was employed as a 
construction worker.  Examination showed a right forearm scar 
with no visible atrophy or edema.  Bilaterally, there was 5/5 
strength and 2+ brachioradialis/biceps deep tendon reflexes 
(DTR's).  Sensation to light touch on the right dorsal hand 
was decreased grossly.  Hoffman's, Tinel's and Phalen signs 
were negative.  The EMG/NCV study was terminated early 
because of the veteran's inability to tolerate needle 
electrode exam.  The EDx findings were consistent with focal 
bilateral median neuropathy at the wrist, and the monopolar 
needle electrode exam (NEE) of the right abductor pollicis 
brevis (APB) did not uncover evidence of membrane 
instability.

In an addendum dated January 2006, the April 2005 VA examiner 
concluded:

"The veteran underwent EMG on 4/11/05 with the 
interpretation of findings consistent with focal 
bilateral median neuropathy at the wrists.  This 
study was terminated early because of the 
veteran's inability to tolerate the needle 
electrode examination and the study was 
incomplete.  There was evidence of a normal right 
medial ulnar ... in the MP joint and the right and 
left ulnar CMAP onset latency and amplitude and 
conduction velocities are within the normal 
range.  In my medical opinion, the veteran's 
neurological findings are not related to the 
service-connected right forearm laceration.  The 
findings do not support any association of the 
ulnar entrapment or neuropathy secondary to the 
right forearm laceration.  It is most likely the 
bilateral carpal tunnel syndrome and median 
neuropathy is related to alcohol abuse which is 
documented in the electronic medical records.

IN SUMMARY:  The neurological symptoms are not 
secondary to the right forearm laceration."

III.  Legal criteria and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The disability at issue is currently rated 10 percent under 
Code 5307 (for MG VII injury).  The functions of these 
muscles consist of flexion of wrist and fingers.  The muscles 
arising from internal condyle of humerus: Flexors of the 
carpus and long flexors of fingers and thumb; pronator.  For 
the major extremity slight MG VII injury is rated 0 percent, 
moderate 10 percent, moderately severe 30 percent, and severe 
40 percent.  38 C.F.R. § 4.73.

38 C.F.R. § 4.56 outlines what characterizes "slight," 
"moderate," "moderately severe," and "severe", as they 
pertain to muscle disabilities.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Moderate muscle disability involves a 
through and through or deep penetrating wound without 
residuals of debridement or prolonged infection.  There is 
record of consistent complaint of one or more cardinal signs 
of muscle disability, particularly lower threshold of fatigue 
after average use affecting the particular functions 
controlled by the injured muscle.  Objective findings include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Moderately severe 
muscle disability involves a through and through or deep 
penetrating wound with debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  There is 
a record of prolonged hospitalization for wound treatment.  
There is consistent complaint of cardinal signs and symptoms 
of muscle disability, and if present, inability to keep up 
with work requirements.  Objective findings include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared to 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d).  

The evidence shows that the initial laceration injury went 
through the deep fascia of the forearm muscle, the wound 
healed quickly and the veteran maintained full ROM of the 
elbow and wrist.  This type of injury is consistent with the 
history of a moderate, but not moderately severe, muscle 
injury under 38 C.F.R. § 4.56(c)(d)(2).  Notably, there was 
no prolonged hospitalization for treatment of the injury, and 
no prolonged infection of wound.  Postservice medical 
evaluations do not reflect more than moderate impairment of 
MG VII functions.  VA examination in July 2003 demonstrated 
normal ROM of the wrist, elbow, and digits.  Since that time, 
the veteran has had a progressive worsening of right upper 
extremity neurologic impairment that, per an April 2005 
EMG/NCV study and VA medical opinion in January 2006, is not 
attributable to the service-connected right forearm 
laceration residuals (and may not be considered in rating the 
service connected disability).  Despite the neurologic 
impairment, VA examination in April 2005 found only slight 
(less than to a compensable level) limitation of wrist and 
forearm motion (See 38 C.F.R. § 4.71a, Codes 5206, 5207, 
5215), and slight decrease in right upper extremity strength.  
There is no muscle atrophy.  In short, more than moderate MG 
VII disability is not shown, and a rating in excess of 10 
percent under Code 5307 is not warranted.  

The Board has also considered whether and increased rating 
under alternate or additional criteria is warranted.  
Significantly, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  Regardless, here the 
neurological impairment found (carpal tunnel and median nerve 
neuropathy) has been determined by examiners to be unrelated 
to the laceration injury (and therefore not for consideration 
in rating that disability).  

The laceration injury residuals include a scar (and were 
previously rated as such), and consideration must be given as 
to whether the scar warrants a separate compensable rating.  
Significantly, the scar is not on the head, face, or neck.  
It is not superficial and unstable, not painful, and causes 
no limitation of motion or function (see April 2005 VA 
examination report).  While it is deep, the area is no more 
that 5.25 square inches (3.5 inches x 1.5 inches).  
Consequently, a separate compensable rating under Codes 7801-
7805 is not warranted.  
The benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  


ORDER

A rating in excess of 10 percent for residuals of laceration 
of the right forearm with muscle involvement is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


